DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Kagaya et al. (JP 2016/084529 A google machine translation), hereinafter Kagaya.  The original patent is of reference in the IDS dated June 02, 2020 and a copy of the google patents translation is provided by the examiner herewith (printed on July 12, 2022); original referenced for tables.

Regarding claim 1, Kagaya teaches a high Mn steel material excellent in yield strength of the composition shown in the below table (all in mass percentages) (Abstract; claims) of a mainly (base) austenite phase (Pg. 4 [3]).  The compositional proportions disclosed by Kagaya overlap applicants claimed proportions and therefore establish a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by Kagaya, including those proportions, which satisfy the presently claimed compositional requirements.
Element
Instant claim 1
Kagaya (claims)
C
0.10-0.664
0.25-0.75
Si
0.05-0.50
0.05-1.0
Mn
20-30
>20-35
P
≤ 0.030
0-0.04
S
≤ 0.0070
0-0.02
Al
0.01-0.07
0.005-0.10
Cr
1.2-7.0
0.1-8.0
Ni
0.01-0.1
0.1-7.0
Ca
0.0005-0.0050
0-0.1
N
0.0050-0.0500
0.005-0.05
O
≤ 0.0050
*
Ti
< 0.0050
0-0.5
Nb
< 0.0050
0-0.5
Fe & inevitable impurities
balance
balance


*Kagaya is silent to the presence of oxygen, such that it is not considered to be present in an appreciable amount; Kagaya only teaches elements measured to 0.001% (Table 1 original). Therefore, oxygen is considered to be present in an amount within, or at least overlapping, applicant’s proposed claim proportion at less than 0.001% (which include 0%).

	Kagaya does not specifically teach the austenite has a minimum value grain size of 1-6.1 microns and a standard deviation of the grain size of 9 microns or less.  However, Kagaya teaches a high-Mn steel with the composition claimed by applicant (see above) that is heated to 950-1200 degrees Celsius prior to rolling with a cumulative rolling (i.e. could be a single pass) of 30% or more, and a finish rolling temperature of 850-950 degrees Celsius (Pg. 5 [8]-[10]).  Applicant discloses in [0033] - [0035] of the originally filed specification where the temperature control of the heating temperature prior to rolling needs to be 1100 -1300 degrees Celsius to increase the crystal grain size of the microstructure, the rolling finish temperature should be less than 950 degrees Celsius to avoid the crystal grain size becoming excessively coarse, and the average rolling reduction per pass should be 9% or more to realize austenite grain size homogenization and control the crystal grain size to 1 micron or more (i.e. these parameters control the grain size and its standard deviation).  The processing proportions disclosed by Kagaya overlap applicants claimed proportions and therefore establish a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by Kagaya, including those proportions, which satisfy the taught processing requirements.
	As Kagaya teaches a substantially identical high-Mn steel formed by a substantially identical process as that which the applicant discloses as controlling the crystal grain size and homogeneity (standard deviation), one of ordinary skill in the art would reasonably expect the steel of Kagaya to possess the claimed properties, absent an objective showing to the contrary (MPEP 2112).

Regarding claim 2, Kagaya teaches each limitation of claim 1, as discussed above.  Kagaya further teaches Mg: 0-0.01 mass%, V: 0-0.5 mass%, Mo: 0-0.01 mass% and REM 0-0.01 mass% (claims).  The compositional proportions disclosed by Kagaya overlap applicants claimed proportions and therefore establish a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by Kagaya, including those proportions, which satisfy the presently claimed compositional requirements.

Response to Arguments
Applicant’s arguments and claim amendments, filed June 16, 2022, with respect to the rejection(s) of claim(s) 1 and 2 under 35 U.S.C. 103 have been fully considered and are persuasive, specifically the amended lower limit to chromium. Therefore, the rejection of March 25, 2022 has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made over Kagaya, as discussed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE CHRISTY whose telephone number is (303)297-4363. The examiner can normally be reached Monday-Thursday, 6am-3:30pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.A.C./Examiner, Art Unit 1784                                                                                                                                                                                                        


/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784